DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1) and davisac.com “Air Filters: Understanding Their Function and How to Choose the Right One”.
Regarding claim 1, Buchwalter teaches:
An injection head [MF IMS head (100); figures 1, 4, 7, and 8], comprising: 
a reservoir [solder reservoir (102)]; 
an injection port [slot (108) or the opening at the end of channel (103)] on a bottom of the injection head connected to the reservoir [see figures 1 and 8]; 
a first material [bulk compressible material (495); figure 4], which is conformable, disposed on the bottom of the injection head [6:36-53]; and 
a second material [low friction layer (497)], which reduces friction as the injection head is moved over a workpiece [6:36-53], disposed on the first material, 
[compliant material (106)] have a same outer footprint as the bottom of the injection head and surround the injection port to provide a bottommost surface of the injection head that is flat [see figures 4 and 8], 
Buchwalter does not teach:
a vacuum port adjacent to the injection port on the bottom of the injection head connected to a vacuum source; and 
a filter disposed between the injection port and the vacuum source, wherein the filter is disposed on the bottom of the injection head adjacent to the injection port;
the first material and the second material surround the filter, with a portion of the first material and the second material separating the injection port from the filter along the bottommost surface of the injection head.
Concerning the vacuum port and surrounding material:
Biggs teaches solder fill head assembly (100) comprising fill head (136), vacuum inlet (130) connected to vacuum source (131), and highly compliant seals (140) on the bottom of the assembly wherein the seals separate and surround the head and slot which allows for removing trapped ambient gas; figures 2 and 4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Biggs vacuum concept into Buchwalter in order to remove trapped ambient gas.  In doing so a vacuum port would be cut into the compliant material such that the complaint material surrounded the vacuum port and still separated the ports. 
Concerning the use of a filter:

Davisac teaches that air filters are used to trap and hold many types of particulates and contaminants and prevent these from accumulating in the system.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place a filter covering the vacuum inlet in order to prevent particulates and contaminants from accumulating in the vacuum system.  One would have also been motivated to cover the mouth of the inlet; is larger in area than the mouth, with the filter so that the filter lies in the same plane as the compliant layer in order to facilitate insertion and removal, does not get sucked into the inlet, to prevent particulates and contaminants from accumulating in the compliant layer, and/or to avoid having to machine an offset lip in foot (101).  
Regarding claim 2, Buchwalter teaches:
wherein the reservoir comprises molten solder [3:58-67].
Regarding claims 3 and 4, this is addressed in the rejection of claim 1:
wherein the filter covers the vacuum port; and 
wherein [the] vacuum port has a width W1 and the filter has a width W2, wherein W2 > W1.
Regarding claim 21, Buchwalter teaches:
wherein the injection port [slot (108) or the opening at the end of channel (103) is a rectangular slot along the bottom of the injection head [see figure 2].
Buchwalter does not teach:
wherein the injection port and the vacuum port comprise parallel rectangular slots along the bottom of the injection head.
Biggs figure 4 does show vacuum feed channels (130) being rectangular and parallel to solder fill region (162).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when incorporating the Biggs vacuum concept to make the vacuum port rectangular and parallel since it is known to do so, minus any unexpected results.   
Regarding claim 22, Buchwalter does not teach:
wherein the filter is coplanar with the injection port along the bottom of the injection head; or
wherein a surface of the filter is coplanar with a surface of the second material to provide the bottommost surface of the injection head that is flat.
Note that Buchwalter figures 1 and 8 and Biggs figure 2 show slot (108) being coplanar with complaint material (106) and fill head (36) being coplanar with seals (140), respectively.
Since the filter is being inserted within the complaint material there are only three choices for thickness; less than, greater than, or equal to the thickness of the seals, all of which have their own pros and cons.  One would have been motivated to make it equal to the complaint layer which is also equal to the slot in order to provide a maximum filter thickness 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fasten the filter to the bottom surface of foot (101) when covering the mouth of the vacuum inlet such that the filter is coplanar with the opening at the end of channel (103).  One would have been motived to do so in order to move the filter about with the assembly.
Regarding claim 23, Buchwalter teaches:
wherein the injection port has an inverted triangular shape at the bottom of the injection head [see figures 1 and 8].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1) and davisac.com “Air Filters: Understanding Their Function and How to Choose the Right One” as applied to claim 1 above, and further in view of Card et al. (US 7,211,470 B2).
Regarding claim 5, Buchwalter does not teach:
wherein the filter is selected from the group consisting of: a ceramic filter, a polymer filter, a glass filter, and a metal filter.
Card teaches a solder paste applicator wherein filter (53) is made from stainless steel mesh; 6:1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the filter from stainless steel because it is known filter material, .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1) and davisac.com “Air Filters: Understanding Their Function and How to Choose the Right One”, and further in view of Wika, “Differential Pressure Gauges Measure a Difference You Can See”.
Regarding claim 12, Buchwalter does not teach:
a differential vacuum gauge connected to the vacuum port and to the vacuum source.
	Wika teaches “Filtration is a vital part of an efficient operation in any industrial process system. A differential pressure gauge is also vital since it can be used to detect a contaminated or clogged filter. How does it work? As the filter collects foreign materials, the pressure before the filter builds up. The more the filter gets clogged with particles, the more the differential pressure increases, as shown in Figure 1.  Once the differential pressure reaches a maximum value, the operator knows the filter needs to be changed.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a differential pressure gauge between the incorporated vacuum inlet and vacuum source in order to determine when the filter is clogged.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 12, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive.
The applicant argues,
“As best understood in the context of the present rejections, Biggs is directed to a fill head apparatus (see Biggs, Abstract) such as a solder fill head assembly (see, e.g., FIG. 2 of Biggs). On the other hand, davisac describes filters for air filtration in an HVAC system. Thus, in general, it is unclear how the teachings from davisac can be applied to the vastly different system of Biggs, presumably for a completely different purpose. 
Based on the interview, it is the understanding of the undersigned that the notion being applied is that there are only so many places in the solder fill head assembly of Biggs that a filter can be placed, which is analogous to an HVAC system in a dwelling. Notwithstanding, what remains unclear is how the filter of davisac (or any filter for that matter) is intended to be included in the solder fill head assembly of Biggs. For instance, Biggs appears to employ seals 140 that extend from the bottom of their solder fill head assembly both on the outside of, and in between, the solder outlet 130 and solder fill head 136. See, e.g., FIG. 2 of Biggs. Where then could/would the filter be effectively located so as to be disposed between the injection port and the vacuum source, such that the filter is disposed on the bottom of the injection head adjacent to the injection port?”
Even though the current rejection is based on Buchwalter this argument still appears to apply.  That being said, davisac is being used to teach the layman knowledge of why one uses a filter.  A layman would appreciate that regardless of the system, whether it be water, oil, air, etc., it is extremely well-known to use a filter to remove particulates and contaminants from a circulation/vacuum system in order to prevent these from entering the system.  To give another example that everyone is currently experiencing, we are all wearing masks (filters) over our mouths and noses (intake ports) to filter out Covid 19.  Thus, there is no inventive aspect to incorporate a filter because one is simply applying a well-known feature to a well-known product for a well-known reason.  In other words, it is beyond obvious to use a filter to prevent particulates and contaminants from entering a circulation/vacuum system.  As for the 
As for any arguments drawn to layered conformable material, Buchwalter teaches this as noted above.
Lastly, any arguments drawn to “how incorporating the teachings of Buchwalter could/would result in 'all of the ports [being] rectangular and parallel?” are not persuasive since Buchwalter teaches the same injection port as claimed and disclosed in the applicant’s specification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARLOS J GAMINO/Examiner, Art Unit 1735             

/ERIN B SAAD/Primary Examiner, Art Unit 1735